MacIntyre, J.
Having been convicted in the recorder’s court of the city of Valdosta of “reckless driving,” Johnnie Williams, by certiorari, took his case to the superior court. The judge of the latter court overruled the certiorari, and the defendant excepted.
The only question for determination is whether or not, the evidence supports the recorder’s judgment of .guilty. The recorder’s answer to the writ of certiorari, which was not traversed, contains all the approved evidence in the case, and, of course, this court can only consider such evidence. J. H. Christie and P. G.. Burke were the only witnesses testifying in the case. Christie testified, in substance, that, while apparently under the influence of liquor, the defendant drove a Eord roadster at a “high and reckless rate of speed,” to wit, “forty-five or fifty miles per hour,” in the city of Valdosta, and that “he was driving in a zigzag fashion — going *91from one side of the street to the other, and came very near sideswiping” witness’s car. P. G. Burke testified: that he arrested the defendant shortly after it had been reported to him that he, the defendant, had been driving recklessly, and that the defendant “had been drinking and was under the influence of whisky.”
The evidence supports the judgment of the recorder, and the judge of the superior court did not err in overruling the certorari.

Judgment affirmed.


Broyles, C. J., and Guerry, J., concur,.